Citation Nr: 1507828	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an increased rating for the left hip replacement with history of avascular necrosis and degenerative changes, in excess of 30 percent from June 2, 1999 to October 18, 1999, and in excess of 30 percent from January 1, 2001, forward.  

3.  Entitlement to an effective date earlier than June 2, 1999 for a 30 percent rating for the left hip replacement with history of avascular necrosis and degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In the June 2014 Decision Review Officer decision issued during the course of the appeal, service connection was established for a left leg length discrepancy associated with the left hip replacement with history of avascular necrosis and degenerative changes (or left hip disability) with a 0 percent rating from April 30, 2009.  

During the course of the appeal, the issue involving service connection for a back disability has been adjudicated and developed as a request to reopen the previously denied claim.  In an October 1999 rating decision, the RO denied service connection for a back disability on the bases that the evidence failed to establish any relationship between a back disability and the service-connected left hip disability.  After the Veteran was notified of the rating decision and provided notice of procedural and appellate rights the following month, she submitted an April 2000 statement expressing dissatisfaction with denial of service connection for the back disability, the effective date for the increased rating of 30 percent for the left hip disability, and the disability rating assigned for the left hip disability.  Considering the language of the April 2000 statement, the Veteran specifically wrote that she disagreed with the rating decision, and elaborated the contentions in specific paragraphs, one of which pertained to the back, and included additional evidence regarding the back.  Considering the context, the Veteran's April 2000 statement was in direct response to the October 1999 rating decision, and no other decision.  

The Board finds that the April 2000 communication by the Veteran in response to the October 1999 rating decision expressing disagreement with denial of service connection for the back disability, disagreement with the effective date for the 30 percent rating for the left hip disability, and disagreement with the rating assigned for the left hip disability in the October 1999 rating decision may be reasonably construed as a timely notice of disagreement (NOD) with the October 1999 rating decision.  See 38 C.F.R. § 19.118 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).  For these reasons, the Board finds that a timely NOD was entered on the issues of entitlement to service connection for a back disability, entitlement to an earlier effective date for a 30 percent rating for the left hip disability, and entitlement to an increased rating in excess of 30 percent for the left hip disability.  The filing of the NOD placed the claim in appellate status.  See 38 C.F.R. §§ 20.200, 20.201 (2014).   

After receiving the April 2000 NOD, the RO issued the August 2000 rating decision granting an earlier effective date of June 2, 1999 for the increased rating of 30 percent for the left hip disability, granting an increased 100 percent rating for the left hip disability effective from October 18, 1999 to January 1, 2001, and denying service connection for the back disability; however, the RO did not then issue a statement of the case (SOC) addressing the issues indicated in the NOD.  The August 2000 rating decision may not reasonably be construed as a SOC (or an adequate substitute for an SOC) because it did not contain a summary of the applicable laws and regulations, with appropriate citations, pertaining to secondary service connection, increased rating, or effective date, and a discussion of how the laws and regulations affect the determination, which is a required element for an SOC.  See 38 C.F.R. § 19.29(b) (2014).   
Because issuance of the SOC remained pending on the issue of service connection for a back disability until the May 2010 SOC was issued, the Board finds that the issue is properly considered as an original service connection claim, rather than a request to reopen a previously denied claim, as stated on the first page of this decision.  Because the issuance of a SOC remains pending on the issues of entitlement to an effective date earlier than June 2, 1999 for a 30 percent rating for the left hip disability, and the entitlement to an increased rating in excess of 30 percent for the left hip disability from June 2, 1999 to October 18, 1999, and from January 1, 2001, forward, the Board also has jurisdiction over those issues for the purposes of the remand discussed below.  See, e.g., Manlincon v. West, 12 Vet. App.  238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App.  554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").   
The issues of entitlement to: (1) an increased rating in excess of 30 percent for the left hip replacement with history of avascular necrosis and degenerative changes from June 2, 1999 to October 18, 1999, and from January 1, 2001, forward, and   (2) an effective date earlier than June 2, 1999 for a 30 percent rating for the left hip replacement with history of avascular necrosis and degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDING OF FACT

The current back disability, diagnosed as chronic lumbar syndrome with degeneration of movement segment L5/S1 was caused by the service-connected left hip disability. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for chronic lumbar syndrome with degeneration of movement segment L5/S1, as secondary to the service-connected left hip disability, are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for chronic lumbar syndrome with degeneration of movement segment L5/S1.  Given the favorable outcome of the service connection appeal for the back disability, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   Because the Board is remanding the issues of an increased rating in excess of 30 percent for the left hip disability and an earlier effective date for a 30 percent rating for the left hip disability for issuance of a SOC, a discussion of how VA satisfied the duties to notify and assist is not needed at this time.


Service Connection for a Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with chronic lumbar syndrome with degeneration of movement segment L5/S1, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that current back disability, diagnosed as chronic lumbar syndrome with degeneration of movement segment L5/S1, was caused by the service-connected left hip disability.  Because the Board is granting service connection for the back disability on a secondary basis as a result of the service-connected left hip disability, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. 
§ 7104 (West 2002) (stating that the Board decides questions of law or fact).

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has a current back disability due to the service-connected left hip disability.  After reviewing the record and performing a thorough interview and examination of the Veteran, the April 2009 VA medical examiner opined that the Veteran's back disability was most probably directly related to the left hip prosthesis.  The April 2009 VA medical examiner based the medical opinion on the temporal sequence of the complaints, the subsequent leg length shortening on the left side without compensation, and the corresponding pelvic tipping with s-shaped spinal column distortion.  Although the April 2009 VA medical examiner did not use the phraseology "at least as likely as not" when providing the medical opinion, "most probably" is closely analogous to "a 50 percent probability or more," which underlies the "at least as likely as not" standard.  Because the April 2009 VA medical examiner has expertise in the area of orthopedic medicine and provided a sound rationale for the medical opinion, the April 2009 VA medical opinion is of significant probative value.

The Board notes the negative May 2014 VA medical opinion of record; however, because the May 2014 VA medical reviewer did not address the complaint that the altered gait caused by the left hip disability caused the current back disability, and did not provide a medical opinion on the likelihood that the left hip disability aggravated the back disability, the May 2014 VA medical opinion is of limited probative value and outweighed by the April 2009 VA medical opinion.  In 

consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for the back disability under 
38 C.F.R. § 3.310 as secondary to service-connected left hip disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chronic lumbar syndrome with degeneration of movement segment L5/S1, as secondary to the left hip disability, is granted.  


REMAND

Increased Rating and Earlier Effective Date for Rating for Left Hip Disability

As explained above, in the October 1999 rating decision, the RO, in pertinent part, granted an increased rating of 30 percent for the left hip disability effective from June 30, 1999.  In April 2000, the Veteran filed a notice of disagreement with respect to the disability rating and effective date assigned.   In an August 2000 rating decision, the RO granted an earlier effective date of June 2, 1999 for the 30 percent for the left hip disability and granted an increased rating of 100 percent for the left hip disability effective from October 18, 1999 to January 1, 2001, with continuation of the 30 percent rating from January 1, 2001, forward.  

No SOC has been issued following the April 2000 NOD regarding the left hip disability rating and the effective date for the increased rating.  When a veteran has filed timely a NOD, and no SOC has been issued, as is the case here, the Board must remand, not refer, the issues to the AOJ for issuance of a SOC.  Manlincon, 
12 Vet. App. 238. 

Accordingly, the issues of entitlement to an increased rating in excess of 30 percent for the left hip replacement with history of avascular necrosis and degenerative changes (from June 2, 1999 to October 18, 1999, and from January 1, 2001, forward), and an effective date earlier than June 2, 1999 for a 30 percent rating, are REMANDED for the following action:

The AOJ should issue a SOC that addresses the issues of entitlement to an increased rating in excess of 30 percent for the left hip disability (left hip replacement with history of avascular necrosis and degenerative changes from June 2, 1999 to October 18, 1999, and from January 1, 2001, forward) and an effective date earlier than June 2, 1999 for a 30 percent rating for the left hip disability.  The Veteran and the representative should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


